Opinión concurrente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a B de diciembre de 1980
La Comisión Estatal de Elecciones rehusó adjudicar a Juan Mari Bras y Carlos Gallisá, candidatos del recurrente Partido Socialista Puertorriqueño a senador y representante por acumulación, el voto marcado con una cruz en el encasi-llado contiguo a sus nombres adentrándose en la columna de candidatos independientes y la de nominación directa. Ape-lada la decisión a la Junta Revisora Electoral ésta en deci-sión dividida (1) desestimó la apelación sobre el fundamento de que la Regla 32 del Manual de Procedimientos para Fun-cionarios de Colegios y Coordinadores de Unidad Electoral instruye tener por no puesta cualquier marca (que no fuere nombre o iniciales) que apareciere en los espacios en blanco de nominación directa, o en otros espacios fuera de las colum-nas de los partidos.
Ha recurrido en revisión ante nos el Partido Socialista fundado su recurso en que la interpretación restrictiva de la Ley Electoral (Núm. 4 de 20 diciembre, 1977, pág. 639 (16 L.P.R.A. sec. 3.002 y ss.)) por la Junta Revisora viola “los derechos constitucionales del elector” y que contraviene la norma de interpretación de Aldarondo Galván v. J.E.E., 100 D.P.R. 1083 (1972).
El Administrador General de Elecciones ha comparecido en autos solicitando la desestimación del recurso y con alegato oponiéndose al mismo, por lo que expuestas y argumentadas las posiciones de las partes en contienda, el caso es propio de pronta decisión bajo la Regla 50 del Reglamento del Tribunal.
La regla que movió a la Junta Revisora a sostener la in-validez de las papeletas marcadas con una cruz fuera del cuadro asignado al candidato está inserta en la Ley Electoral *456segunda oración de su Art. 1.033(b) que dispone: . . Asi-mismo, de utilizarse la papeleta manual, deberá garantizarse que el elector pueda votar haciendo cualquier marca afirma-tiva dentro del espacio donde aparezca impresa la insignia o divisa de un partido o dentro del cuadro donde aparezca el nombre de un candidato. Cualquier marca fuera de dicho espacio o cuadro será nula y se tendrá por no puesta”.
La interpretación literal de la disposición transcrita en su aplicación a los hechos de este caso conduciría al absurdo de derrotar la intención legislativa de viabilizar la expresión del elector, consignada en la Declaración de Propósitos (Art. 1.002 Ley) que prácticamente incorpora la garantía del sufra-gio en el Art. II, Sec. 2 de la Constitución de Puerto Rico, y reiterada en distintos artículos de la Ley Electoral a que nos referimos más adelante. Hay por tanto un conflicto en el mismo estatuto entre disposiciones que propician la adjudi-cación del voto si la lectura o examen visual de la papeleta revela la intención del elector con patente substancialidad, esto es, sin que haya que adivinarla. Como se trata de un con-flicto interno en la Ley Electoral y su interpretación ha de realizarse en forma integral,(2) refiriendo unos artículos a los otros, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro (Art. 18, Código Civil), no hay que probar su validez en depurada confrontación con el precepto del Art. II, Sec. 2 de nuestra Constitución ordenando que las leyes garanticen la *457expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto. No podemos centrar nuestra atención únicamente en el Art. 1.033 y declararlo inconstitu-cional porque restrinja indebidamente la expresión de la voluntad del elector. Como sostuvo este Tribunal en Roig Commercial Bank v. Buscaglia, Tes., 74 D.P.R. 986, 997-8 (1953), “ [n] uestra obligación fundamental, en estos casos, es la de imprimirle efectividad a la intención legislativa, aún hasta el punto de sustituir o eliminar judicialmente alguna frase específica estatutaria que, con diáfana claridad, haya sido incorporada a un estatuto por inadvertencia o error, hasta el punto de que esa frase derrote obviamente la inten-ción legislativa que surja de la totalidad de la ley, ya que, en esos casos, debe prevalecer la manifiesta intención del legis-lador sobre la disposición literal del estatuto que esté en con-flicto con esa intención”. Cf. A. Roig, Sucrs, v. Junta Azucarera, 77 D.P.R. 342, 353 (1954). En los casos de contradic-ción interna entre disposiciones del mismo estatuto corres-ponde a los tribunales resolver el conflicto identificando el propósito auténtico del legislador, si el estatuto en su integri-dad ofrece un margen adecuado al juez para adoptar la in-terpretación que guarde fidelidad a la intención legislativa y evada su disolución en “consecuencias absurdas, irrazonables o no sensatas”. En ese cauce interpretativo el Tribunal puede negar eficacia a una disposición de aparente literalidad si resulta antagónica e incompatible con otras disposiciones de esa misma ley que sí anuncian la indubitable intención legis-lativa. Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 520 y ss. (1954). No es difícil llegar a esa intención en este caso, que no es otra que según ordena el Art. 5.031 sobre la forma de votar “[e]l método para marcar la papeleta será el más sencillo posible que se ajuste al diseño-de la papeleta”. En pos de esa intención hemos de presumir la sabiduría del legislador y su conocimiento informado del precepto constitucional sobre la franquicia electoral en el citado Art. 2 de la Carta de Dere-*458dios a que se hace expresa referencia en el Art. 1.002. Se for-talece el propósito general del estatuto en favor de una adju-dicación liberal de la expresión del votante a través de sus marcas en la papeleta, con la prevención de que solo podrá ser protestada “aquella [papeleta] en que aparezca arrancada la insignia de algún partido; escrito un nombre, salvo que sea en la columna de candidatos no encasillados; o tachado el nom-bre de un candidato, o que contenga iniciales, palabras, mar-cas o figuras de cualquier clase que no fueren de las permiti-das para consignar el voto” (Art. 1.003, inciso 33); la dispo-sición del Art. 6.002 de que “[e]n adición a las causas para protestar la papeleta, dispuestas en el artículo 1.003 de esta ley, las mismas se podrán dejar de adjudicar cuando refle-jaren una votación doble por dos partidos contrarios. Estas serán las únicas razones válidas para negarse a adjudicar en el colegio [; s] i en una papeleta aparecen marcados para una misma posición más candidatos que los autorizados al elector, se anulará el voto para esa posición, pero se contará el voto a favor de los candidatos correctamente seleccionados para las demás posiciones en la papeleta”.
Es afirmación contrapuesta a la sanción de nulidad del Art. 1.033(b) la contenida en el Art. 2.001 que en parte dice:
Art. 2.001 — Derechos y prerrogativas de los electores.
A los efectos de garantizar el libre ejercicio de la franquicia electoral, así como lograr la más clara expresión de la voluntad del pueblo, declaramos como válidos y esenciales los siguientes derechos y prerrogativas:
(1).
(2).
(3) El derecho del ciudadano al voto íntegro, al voto mixto y al voto independiente bajo condiciones de igualdad en cada caso.
(10) El derecho a la libre emisión del voto y a que éste se cuente y se adjudique de la manera en que el elector lo emita. [Énfasis nuestro.]
*459(11) La prevalencia de los derechos electorales del ciudadano sobre los derechos y prerrogativas de todos los partidos y agru-paciones políticas.
En el propio Art. 1.033 encontramos la sentencia de inefi-cacia del referido requisito de marcar el voto en un particular y delimitado lugar, cuando proscribe de los sistemas de vota-ción condiciones onerosas al elector. (3) Es así como el propio estatuto se redime del cargo de endeblez constitucional por la preponderante adhesión de su articulado a la garantía de la franquicia electoral encarnada en el Art. II, Sec. 2 de nuestra Constitución.
Las cruces puestas a la derecha en la columna en blanco de nominación directa pero en el mismo encasillado donde fi-guran los nombres de los candidatos señores Mari Bras y Gallisá, sin que haya otro nombre por el medio, a las claras indican la intención del elector de votar por dichos candidatos. El Partido Socialista Puertorriqueño fue el único que hizo campaña intensa por televisión solicitando votos específicos para dichos candidatos por acumulación al Senado y Cámara, hecho del que por ser notorio y de conocimiento general to-mamos conocimiento judicial (R. 11 Evidencia);(4) y estas marcas responden a la instrucción trasmitida en la propaganda proselitista de dicho partido.
Coincidimos con el criterio del señor Schmidt Monge, Presidente de la Junta Revisora Electoral, en su defensa del criterio liberal de interpretación que seguimos en Aldarondo *460Galván v. J.E.E., supra, que consignó así en su opinión disi-dente diciendo:
[D]ebo hacer una interpretación liberal en favor de la in-tención del elector. Es de conocimiento público que la campaña del Partido Socialista en favor de sus candidatos a Senador y Representante por Acumulación instruía que se votara haciendo una cruz al lado del nombre de ambos candidatos. La marca que como modelo nos somete el peticionario indica que el elector colocó la marca al lado derecho, pero en la columna inmediata-mente al lado del nombre que se utiliza para la nominación directa de un candidato. Entiendo que si en esa columna lo que aparece es la cruz que hace el elector indudablemente esa es la intención, pues si hubiera querido hacer una nominación directa hubiera escrito el nombre de un candidato.
El voto es la concreción en voluntad manifiesta por el elector del fundamental precepto de que el poder político del Estado Libre Asociado de Puerto Rico emana del pueblo y se ejercerá con arreglo a su voluntad. (Constitución, Art. I, Sec. 1.) Al mismo fin se dirige el Art. 2 de la Carta de Dere-chos en su prevención de que las leyes garantizarán la expre-sión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral.
Para los funcionarios y organismos electorales llamados por ley a adjudicar un voto, debe ser norma irreducible la de evaluarlo con el mayor respeto a la voluntad del elector y con el óptimo esfuerzo por salvar su intención si ésta en-cuentra apoyo en la inteligencia aplicada al examen de la papeleta, obviando inobservancias de índole formal que en ejercicio de entendimiento razonable no ocultan ni enredan en confusión la verdadera intención del votante.
Por su incompatibilidad con el tenor y declarado propósito de la Ley Electoral de consagrar “el derecho al sufragio universal, igual, secreto, directo y libre, a través del cual cada ciudadano puede emitir el voto con arreglo a los dictados de su *461conciencia”, (5) carece de eficacia y energía compulsiva la dis-posición de su Art. 1.033(b) que bajo pena de nulidad pre-tende encerrar en un cuadro la proclamada garantía del más importante derecho político. Debe reconocerse y adjudicarse el voto si la manifiesta intención del elector surge a simple vista, sin contradicción, a pesar de que su marca se desvíe un tanto del diseño geométrico de la papeleta. Como dice la Ley, el voto es una expresión de conciencia libre que también debe contarse y adjudicarse libre de trabas adjetivas, innecesarias, cuando es patente la intención del votante, y no media impug-nación substantiva de su condición de elector. Aun privada de coercitividad, la regla cuestionada es útil por su valor ilus-trativo a los fines de facilitar y expeditar el escrutinio de la papeleta y la adjudicación del voto.

 Disintió su Presidente, señor Schmidt Monge.


“Las leyes no han de ser interpretadas tomando aisladamente al-gunas de sus secciones, párrafos u oraciones, sino que deben serlo tomando en consideración todo su contexto.” Descartes, Tes. v. Tribl. Contrib. y Sucn. Cautiño, 71 D.P.R. 248, 253 (1950). A todo estatuto “debe dársele una interpretación razonable; y una aplicación literal del mismo, que resulta en consecuencias absurdas, debe ser evitada siempre que se pueda dar a la ley una aplicación razonable, consistente con el propósito legislativo”. United States v. Katz, 271 U.S. 354, 357 (1926), según citado en Pueblo v. Mantilla, 71 D.P.R. 36, 43-44 (1950). “Si entre dos interpretaciones una es cónsona con la validez de la ley y también tiene el efecto de armonizar dos disposiciones aparentemente en conflicto, a ella debemos atemperarnos.” Banuchi v. Corte, 64 D.P.R. 112, 120 (1944).


Se inicia el Art. 1.033(b) con la siguiente oración:
"(b) Las reglas que adopte la Comisión para implementar cualesquiera de los sistemas de votación que entienda convenientes, proveerán para una votación secreta y que no concedan ventajas o impongan desventajas a ningún partido político o candidato, no produzcan condiciones onerosas a ningún elector o grupo de electores.”


 Los tribunales podrán tomar conocimiento judicial a iniciativa pro-pia en la etapa apelativa de hechos que no son razonablemente objeto de controversia por ser de conocimiento general dentro de la jurisdicción territorial del tribunal.


Art. 1.002. Declaración de Propósitos.